Title: From Benjamin Franklin to Anthony Todd, 29 October 1783
From: Franklin, Benjamin
To: Todd, Anthony


          
            Dear Sir,
            Passy, Oct. 29. 1783—
          
          I have been in hopes of being able to answer sooner yours of the 17th. but am at last inform’d that tho’ M. D’Ogny is come to Town, he can enter into no Agreement till he has receiv’d his Instructions, which he cannot have till after the Return of the Court from Fontainbleau to Versailles. So I can only say at present, that the Reasonings in your Letter appear to me clear, and such as should be satisfactory to this Office. I approve likewise of the Advertisement as you have drawn it, proposing only that in the last Paragraph but one, you would add, if you think fit, after the Word corresponding, the Words, with each other; and change the Word them, for the Words, their Letters: these Alterations are not very necessary, but may serve methinks to make the Sense more immediately clear, and prevent a Person on the Continent of North America who would correspond with his Friend in Yorkshire, from imagining that he is to inclose his Letter to a Friend in London.— The Word North also, in the last Paragraph, may if you please be omitted, as it is not used in the Title of the United States.—
          
          With great Esteem, I am, Dear Sir, Your most obedient & most humble Servant
          
            B Franklin
            Anthy Todd Esqr
          
        